Per Curiam.
This is an application for leave to appeal from a denial of post conviction relief by Judge Raine. We denied leave to appeal from an earlier denial in 234 Md. 638. We might deny this application on the ground asserted by Judge Raine that the petitioner has raised no point that could not reasonably have been raised in the first petition, Maryland Rule BK 48. We may note, however, that his claim that the stenographer’s notes of his original trial were lost, and this entitles him to a new trial, is without merit in any event. See State v. Long, 235 Md. 125, and cases cited. Moreover, it appears that the applicant pleaded guilty in his original conviction, and it was established in the first post conviction case that the plea was voluntary. *614Hence there was a waiver of procedural objections. See Ogle v. Warden, 236 Md. 425. We also note that a direct appeal to this court from the original conviction was dismissed at his own request, and the dismissal was found to be voluntary in the first petition for post conviction relief. It seems clear that a transcript of the proceedings would not aid the petitioner.

Application denied.